UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7080



WILLIAM ALLEN LEGG,

                                               Plaintiff - Appellant,


          versus


ANGELA HOOT, Human Resources Manager; WEISS
SUPERMARKET,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CA-02-1834-1-DKC)


Submitted: January 15, 2004                 Decided:   January 27, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Allen Legg, Appellant Pro Se. Thomas Angelo Mauro,
THOMAS A. MAURO & ASSOCIATES, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William Allen Legg appeals the district court’s order

dismissing    his   employment   discrimination   complaint.      We   have

reviewed the record and find no reversible error.       Accordingly, we

affirm for the reasons stated by the district court.           See Legg v.

Hoot, No. CA-02-1834-1-DKC (D. Md. filed June 18, 2003 & entered

June 19, 2003).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -